FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority’s holding in Part I that the Arkansas parole statutes do not create a protectable liberty interest. *664However, I dissent from the majority’s holding in Part II that Arkansas Parole Board Regulation § 3.09 does create such an interest. I do not agree with the majority’s conclusion that “little or no significant difference” exists between the Nebraska statute held by the Supreme Court in Greenholtz to establish a protected liberty interest, and the regulation here. The Nebraska statute mandated release on parole of any prisoner unless any one of “four specifically designated reasons” was found. 442 U.S. at 12, 99 S.Ct. at 2106. The regulation at issue here, however, after listing eight specific situations in which the Board could be “of the opinion that release should be deferred,” states that the Board could reach the same conclusion for “other considerations.” Board Regulation § 3.09(1)(i). Although § 3.09 is couched in language and form that appears to mandate the granting of parole unless specific circumstances exist, limiting the Board’s discretion to a minimum, subsection (i) shows that the apparent limitation on discretion is illusory. By giving the Board the authority to refuse parole to an inmate because of “other considerations,” the regulation grants the Board the freedom to refuse parole for any reason it deems appropriate. The regulation thus places too broad a discretion in the parole board to conclude that a liberty interest exists. With the addition of subsection (i), subsections (a) through (h) lose their predictive value. Even if a prisoner were not subject to the conditions warranting a denial of parole in subsections (a) through (h), he could have no expectation of release because the Board may be “of the opinion” that subsection (i) should come into play.
The Supreme Court stated in Hewitt v. Helms, 459 U.S. 460, 472, 103 S.Ct. 864, 871, 74 L.Ed.2d 675 (1983) that “the repeated use of explicitly mandatory language in connection with requiring specific substantive predicates demands a conclusion that the State has created a protected liberty interest” (emphasis added). The inclusion of the amorphous, general subsection (i) in § 3.09 (1) demonstrates that the Arkansas Parole Board was not required to find that a specific substantive predicate existed before denying parole. Indeed, the situation comes close to one in which “the decisionmaker can deny the requested relief for any constitutionally permissible reason or no reason at all.” Connecticut Board of Pardons v. Dumschat, 452 U.S. 458, 467, 101 S.Ct. 2460, 2465, 69 L.Ed.2d 158 (1981) (J. Brennan, concurring). Absent a finding that the regulation contained explicit mandatory language and required the Parole Board to find that specific substantive predicates existed before making its parole decision, I would not interfere with the Parole Board’s decision-making process. The Parole Board has a statutory duty to pass upon the parole application. It is in a much better position to process these parole applications than are the courts. The parole function is an administrative function that is within the jurisdiction and proper sphere of activity of the Executive Branch. I don’t think the courts should interfere in the parole process absent a clear constitutional violation, which I do not perceive in this case.
At most I would remand this case to the district court for determination of whether the Board’s Regulations were validly adopted. If the district court holds that the Regulations were validly adopted, then that court first should determine whether the regulation in question creates a liberty interest.